           Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 1 of 21




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

 JOHN L. HOESTENBACH, JR., on §
 behalf of himself and all others §
 similarly situated,              §
                                  §
                     Plaintiff,   §
                                  §             Civil Action No. 1:19-CV-1257
       v.                         §
                                  §
 FRANKLIN COLLECTION              §
 SERVICE, INC., a Mississippi     §
 corporation,                     §
                                  §
                     Defendant.   §

             CLASS COMPLAINT & DEMAND FOR JURY TRIAL
                        (15 U.S.C. §§ 1692-1692p)
                    _______________________________

                               I. INTRODUCTION

      1.      Plaintiff, JOHN L. HOESTENBACH, JR., brings this action, on behalf

of himself and all others similarly situated, against Defendant, FRANKLIN

COLLECTION SERVICE, INC., for violations of the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. §§ 1692, et. seq., which was enacted to combat unfair

and deceptive practices by debt collectors. The FDCPA is a strict liability statute

providing for actual and statutory damages upon the showing of a single violation.

In reviewing FDCPA violations contained in a debt collection letter like the one at

issue in this action, courts “must evaluate any potential deception in the letter under

                                          1
           Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 2 of 21




an unsophisticated consumer standard, assuming that the plaintiff-debtor is neither

shrewd nor experienced in dealing with creditors.” McMurray v. ProCollect, Inc.,

687 F.3d 665 (5th Cir. 2012).

                                    II. PARTIES

      2.      Plaintiff JOHN L. HOESTENBACH, JR. is a natural person residing in

Leander, Williamson County, Texas.

      3.      Defendant     FRANKLIN           COLLECTION          SERVICE,       INC.

(“FRANKLIN”) is a corporation organized under the laws of the state of Mississippi

and its principal place of business is located at 2978 W. Jackson St., Tupelo, Lee

County, MS 38801-6731.          FRANKLIN may be served as follows: Franklin

Collection Service, Inc. c/o its registered agent, Dan Franklin, 2978 W. Jackson St.,

Tupelo, MS 38801-6731.

                          III. JURISDICTION & VENUE

      4.      Subject matter jurisdiction of this Court arises under 28 U.S.C. §§ 1331,

1337 and 15 U.S.C. § 1692k(d). Supplemental jurisdiction exists for the state law

claim(s), if any, pursuant to 28 U.S.C. § 1367. Declaratory relief is available

pursuant to 28 U.S.C. §§ 2201, 2202.

      5.      Venue is this judicial district is proper pursuant to 28 U.S.C. §

1391(b)(2) in that a substantial part of the events or omissions giving rise to the

claim occurred in this judicial district. Venue is also proper in this judicial district

                                           2
            Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 3 of 21




pursuant to 15 U.S.C. § 1692k(d) in that Defendant transacts business in this judicial

district and the violations of the FDCPA complained of occurred in this judicial

district.

                                     IV. FACTS

A.     FDCPA Threshold Elements (“Consumer”, “Debt”, “Debt Collector”)

       6.      In approximately September of 2018, Plaintiff had an AT&T U-verse

account for home internet and television service, and Plaintiff was using that service

at his private residence in Leander, Texas for personal, family and household

purposes. On or about that time, Plaintiff canceled his AT&T U-verse service.

       7.      AT&T alleges Plaintiff still owes $660.95 for the service, an amount

that has fallen into default and remains unpaid. That amount is the subject of this

action. Plaintiff is thus a “consumer” (15 U.S.C. § 1692a(3)), and Plaintiff’s alleged

obligation to pay AT&T is thus a “debt” (15 U.S.C. § 1692a(5)) for purposes of the

FDCPA.

       8.      On July 11, 2019, Diversified Consultants, Inc., a debt collector hired

by AT&T, mailed Plaintiff a debt collection letter in an attempt to collect the debt.

(Ex. 1). Diversified’s debt collection letter acknowledged that Plaintiff had disputed

the debt in writing, saying “We received your letter disputing the above-referenced

account . . . We have placed the account in dispute status while we gather the

information needed to respond to your dispute.” (Ex. 1 ¶ 1).

                                           3
            Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 4 of 21




       9.      On November 5, 2019, Plaintiff’s attorney e-mailed Diversified a letter

of representation and a request for release of information related to Plaintiff’s AT&T

account.

       10.     AT&T recalled Plaintiff’s account from Diversified and transferred it

to Defendant for collection. Defendant uses the instrumentalities of interstate

commerce and the mails to collect debts, which is the principal purpose of its

business. Defendant regularly collects or attempts to collect debts owed or asserted

to be owed others. Defendant, on its website, holds itself out as a debt collector,

saying “Our system of handling accounts combines the most advanced technology

and efficient techniques . . . for the perfect balance of client/debtor relations.” “The

Franklin Difference” includes “collection hours reflect optimum debtor contact

times . . . credit reporting with major bureaus . . . accounts receivable management

service . . . third party dunning letters . . . bad debt recovery . . . [and] full collection

service.” (https://franklinservice.com/about). Defendant is thus a “debt collector”

(15 U.S.C. § 1692a(6)) for purposes of the FDCPA.

B.     FDCPA Violations

       11.     On November 11, 2019, Defendant mailed Plaintiff a debt collection

letter in an attempt to collect the debt. (Ex. 2). Defendant’s debt collection letter,

the subject of this action, is violative of the FDCPA in all of the following non-

exclusive respects.

                                             4
           Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 5 of 21




        12.    Direct Communication With A Represented Party: Defendant knew

Plaintiff was represented by an attorney with respect to the debt, and Defendant

communicated directly with Plaintiff without first obtaining his attorney’s consent.

15 U.S.C. § 1692c(a)(2). Plaintiff’s attorney’s letter of representation was e-mailed

to Defendant’s predecessor-in-interest, Diversified, 6 days before Defendant mailed

a debt collection letter directly to Plaintiff. Defendant thereafter called Plaintiff

directly on November 14, 2019, again without first obtaining Plaintiff’s attorney’s

consent.

        13.    Failing To Obtain Verification After A Dispute: Defendant’s debt

collection letter and subsequent phone call were both unlawful attempts to collect

the debt while Plaintiff’s dispute was pending. Defendant’s predecessor-in-interest,

Diversified, acknowledged in its letter to Plaintiff that it had received a written

dispute from Plaintiff and that the account had been placed in dispute status. (Ex. 1

¶ 1).      Diversified never obtained verification of the debt and never mailed

verification of the debt to Plaintiff after receiving Plaintiff’s dispute. Defendant

likewise never obtained verification of the debt and never mailed verification of the

debt to Plaintiff even though Plaintiff’s had a dispute pending. All debt collection

attempts subsequent to Plaintiff’s dispute were required, by law, to cease until

verification of the debt had been obtained and mailed to Plaintiff. 15 U.S.C.

§ 1692g(b). While Plaintiff’s dispute was still pending (that is, verification had not

                                          5
         Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 6 of 21




been obtained and mailed to Plaintiff), Defendant’s debt collection letter and phone

call both demanded payment of the debt in violation of the statute. (Ex. 2).

      14.    Misrepresenting Legal Standing Of Defendant: Defendant’s debt

collection letter misrepresented Defendant’s legal standing.         Defendant’s debt

collection letter advised Plaintiff “If you are not paying this account, contact your

attorney regarding our potential remedies, and your defenses.” (Ex. 2 ¶ 1).

Defendant’s letter is misleading to the extent that Defendant has no potential

remedies. At no time has Defendant been an owner of the debt. At no time has

Defendant been an assignee of the creditor with the right to bring a lawsuit either in

its own name or in the name of the creditor. At no time has Defendant been a law

firm that could bring suit against Plaintiff on behalf of the creditor. By claiming that

Defendant has “potential remedies” that Plaintiff should discuss with Plaintiff’s

attorney, Defendant has misrepresented that it is an owner or an assignee of the debt.

15 U.S.C. §§ 1692e, e(10).

      15.    Misrepresenting Legal Status Of The Debt: By claiming in its debt

collection letter to Plaintiff that Defendant has “potential remedies” for which

Plaintiff needs to discuss his “defenses” with his attorney (Ex. 2 ¶ 1), Defendant has

misrepresented or falsely implied that the debt is currently being litigated or that

litigation is pending. Defendant’s letter thus misrepresented the legal status of the

debt. 15 U.S.C. §§ 1692e(2)(A).

                                           6
         Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 7 of 21




      16.    Threatening To Take Action That Cannot Legally Be Taken: By

claiming in its debt collection letter to Plaintiff that Defendant has “potential

remedies” (Ex. 2 ¶ 1) when it in fact does not, Defendant has threatened, by

implication, to take action (a lawsuit) that it cannot legally take and that it does not

intend to take. 15 U.S.C. §§ 1692e(5).

      17.    Falsely Implying Consumer Will Be Communicating With An

Attorney To Encourage Consumer To Call A Number That Deceptively

Connects To Defendant’s Debt Collectors: Defendant’s debt collection letter

advised Plaintiff “If you are not paying this account, contact your attorney regarding

our potential remedies, and your defenses, or call (877) 264-2172.” (Ex. 2 ¶ 1).

Incredibly, that phone number is Defendant’s number, and Defendant is not an

attorney, does not employ attorneys and cannot give legal advice to Plaintiff about

Defendant’s “potential remedies” or about Plaintiff’s “defenses.”          By placing

Defendant’s phone number at the end of a sentence that advises Plaintiff to call his

attorney, or, in the alternative, to call this number, Defendant has misrepresented or

deceptively implied that Plaintiff will be calling a phone number that will put

Plaintiff in contact with an attorney who can give legal advice about the “potential

remedies” and “defenses.” Defendant’s letter thus falsely implies that Plaintiff can

call a phone number to communicate with an attorney, an implication intended to

deceive Plaintiff to call Defendant’s debt collectors. 15 U.S.C. § 1692e(3).

                                           7
         Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 8 of 21




      18.    Falsely Implying The Letter Is From A Law Firm: A review of the

Mississippi State Bar Association’s website shows that Defendant’s Founder /

President, Dan Franklin, is not an attorney. Defendant is otherwise not a law firm.

However, Defendant’s debt collection letter states at the top of the first page that it

is from “The Collection Firm of Franklin Collection Service, Inc.” (Ex. 2). Read

together with the last line of the second page “When this letter was mailed no

attorney has personally reviewed your account” (Ex. 2), it is clear that Defendant’s

letter falsely implies it is from an attorney or a law firm. The implication violates

15 U.S.C. § 1692e(3).

      19.    Overshadowing The Right To Dispute The Debt: Defendant’s letter

promised Plaintiff that Defendant “intend[s] to report this account on your credit

history after (30) thirty days of you receiving this notice.” (Ex. 2 ¶ 2). The promise

was unqualified; that is, no language was included as an escape clause from that fate,

e.g. disputing the debt would not avoid adverse credit reporting. Defendant’s

promise overshadowed and was inconsistent with Plaintiff’s right to dispute the debt

(15 U.S.C. § 1692g(a)(4)) and thereby avoid collection activity until Defendant

obtained verification of the debt. 15 U.S.C. § 1692g(b).         The overshadowing

language is violative of 15 U.S.C. § 1692g because it distorts, obfuscates and

contradicts Plaintiff’s rights to a dispute under § 1692g(a)(3)-(5).



                                          8
         Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 9 of 21




                   V. DEFENDANT’S ROUTINE PRACTICES

      20.    It is Defendant’s policy and practice to engage in unfair and deceptive

acts and practices in violation of 15 U.S.C. §§ 1692c(a)(2), e, e(2)(A), e(3), e(5),

e(10), f(1), g and g(b).

      21.    Upon information and belief, Defendant’s debt collection letter

language stating –

                     “If you are not paying this account, contact

                     your   attorney   regarding    our    potential

                     remedies, and your defenses, or call (877)

                     264-2172”; and

                     “I intend to report this account on your credit

                     history after (30) thirty days of you receiving

                     this notice.”

– was mailed to hundreds of consumers who are similarly situated with Plaintiff.

                            VI. CLASS ALLEGATIONS

      22.    Plaintiff brings this action on behalf of a Class of all other persons

similarly situated pursuant to Rules 23(a), (b)(2) and (b)(3) of the Federal Rules of

Civil Procedure.

      23.    Plaintiff tentatively defines the Class as:

             (i) all persons residing in Texas;

                                           9
        Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 10 of 21




            (ii) to whom Defendant mailed debt collection letters containing

            language substantially similar to the language quoted in paragraph 21

            above;

            (iii) in an attempt to collect an alleged debt;

            (iv) that was incurred primarily for personal, family or household

            purposes;

            (v) during the period beginning one year prior to the date of filing this

            action through the date of class certification.

      24.   The Class is so numerous that joinder of all members is impractical.

Upon information and belief, Defendant has mailed the highly violative and

unlawful debt collection language cited in Exhibit “2” to hundreds of Texas Class

members.

      25.   There are questions of law and fact common to the Class that

predominate over any questions peculiar to individual Class members. The common

questions include:

            a.       Whether Defendant’s reference in its debt collection letter to

      “our remedies” and to the consumer’s “defenses,” as explained in paragraphs

      14 – 16 above, violates §§ 1692e, e(2), e(5) and e(10) of the FDCPA.

            b.       Whether Defendant’s advice to consumers in its debt collection

      letter to contact the consumer’s own attorney or to call Defendant’s number

                                         10
        Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 11 of 21




      for advice on “potential remedies” and “defenses,” as explained in paragraph

      17 above, violates § 1692e(3) of the FDCPA.

             c.     Whether Defendant’s promise to report consumers’ accounts to

      credit as explained in paragraph 19 above overshadows the consumers’ rights

      to dispute the debts and thus violates § 1692g of the FDCPA.

      26.    There are no individual questions of law or fact arising strictly from the

debt collection language cited in Defendant’s debt collection letter (Ex. 2) other than

the questions raised in paragraph 25 above, questions that can be resolved by

ministerial inspection of Defendant’s records.

      27.    Plaintiff’s claims are typical of the Class members in that he alleges the

same claims asserted on behalf of the Class as a whole.

      28.    Plaintiff will fairly and adequately represent and protect the interests of

the Class members. Plaintiff is committed to vigorously litigating this matter.

Plaintiff has retained counsel experienced in handling class claims and litigation

brought pursuant to the FDCPA. Neither Plaintiff nor his counsel have any interests

that might cause them not to vigorously pursue this claim. Plaintiff and his counsel

will vigorously pursue this matter.

      29.    Plaintiff’s claims are typical of the claims of the Class, which all arise

from the same operative facts and are based on the same legal theories.



                                          11
          Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 12 of 21




         30.   Prosecution of separate actions by individual Class members creates

risk of individual adjudications that would, as a practical matter, be dispositive of

the interests of the other members not parties to the adjudication or would

substantially impair or impede their ability to protect their interests.

         31.   Prosecution of separate actions by individual members of the Class

would create risk of varying individual adjudications, which would establish

incompatible standards of conduct for Defendants who are expected to oppose the

Class.

         32.   Questions of law and fact common to the Class members predominate

over any questions affecting only individual members, and a class action is superior

to other methods available for the efficient adjudication of the controversy; the relief

sought by all members of the Class will be effective and appropriate for the entire

class; all members of the Class have right to damages or other relief which may be

readily computed in each case or otherwise readily determined.

         33.   Many of the persons with whom Defendant has dealt, or who were

affected by Defendant’s activities, may not be aware of their rights, or are not in a

financial position to assert such rights readily. Because relegation of their claims to

individual actions would result in an unreasonable multiplicity of lawsuits and a

corresponding burden on this and other courts, a class action is far superior to all

other methods for a fair and efficient adjudication of this controversy.

                                           12
           Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 13 of 21




       34.     A class action is a superior method for the fair and efficient adjudication

of this controversy. Classwide damages are essential to induce Defendant to comply

with state and Federal law, e.g. removing the language violative of the FDCPA from

its debt collection letters, without forcing each affected Class member to litigate

those issues separately. The interest of Class members in individually controlling

the prosecution of separate claims against Defendant is small because the maximum

statutory damage award on an individual case is $1,000 for violation of the FDCPA.

Management of these claims is likely to present significantly fewer difficulties than

those presented in many class claims, e.g. for securities fraud.

       35.     Defendant has acted on grounds generally applicable to the Class,

thereby making final injunctive relief and corresponding declaratory relief with

respect to the Class as a whole appropriate.

       36.     Plaintiff requests certification of a hybrid class combining the elements

of Rule 23(b)(3) for monetary damages and Rule 23(b)(2) for equitable relief.

                          VII. FIRST CAUSE OF ACTION:

           VIOLATION OF THE FDCPA (15 U.S.C. §§ 1692, ET. SEQ.)

       37.     On behalf of himself and the Class he seeks to represent, Plaintiff brings

this first claim for relief against Defendant under the FDCPA, 15 U.S.C. §§ 1692,

et. seq.



                                            13
         Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 14 of 21




      38.     Plaintiff incorporates all paragraphs in this Complaint as though fully

set forth herein.

      39.     Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §

1692a(3).

      40.     Defendant is a “debt collector” as that term is defined by 15 U.S.C.

§ 1692a(6).

      41.     The financial obligation alleged to be owed by Plaintiff is a “debt” as

that term is defined by 15 U.S.C. § 1692a(5).

      42.     Defendant has violated the FDCPA. The violations include, but are not

limited to, 15 U.S.C. §§ 1692c(a)(2), e, e(2)(A), e(3), e(5), e(10), f(1), g and g(b).

      43.     Defendant’s acts as described above were done knowingly and

intentionally with the purpose of coercing Plaintiff to pay the debt.

      44.     As a result of Defendant’s violations of the FDCPA, Plaintiff has been

caused to suffer damage to his credit score and/or credit worthiness.

      45.     As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled

to an award of statutory damages, actual damages, costs and reasonable attorney’s

fees pursuant to 15 U.S.C. § 1692k.

      46.     As a result of Defendant’s violations of the FDCPA, the Class is entitled

to an award of statutory damages in an amount not to exceed the lesser of five



                                          14
           Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 15 of 21




hundred thousand dollars ($500,000) or 1 percent of the net worth of each Defendant,

pursuant to 15 U.S.C. §§ 1692k(a)(2)(B)(ii).

      47.      As a result of Defendant’s violations of the FDCPA, Plaintiff and the

Class are entitled to an award of attorney’s fees and costs, pursuant to 15 U.S.C. §

1692k(a)(3).

                               VIII. REQUEST FOR RELIEF

      WHEREFORE, Plaintiff prays this Court:

      a)       Assume jurisdiction in this proceeding;

      b)       Certify this litigation to proceed as a class action pursuant to Federal

               Rule of Civil Procedure 23(b)(2) and/or (b)(3);

      c)       Declare that Defendant violated the FDCPA, including, but not limited

               to, 15 U.S.C. §§ 1692c(a)(2), e, e(2)(A), e(3), e(5), e(10), f(1), g and

               g(b);

      d)       Award Plaintiff the maximum amount of statutory damages available

               pursuant to 15 U.S.C. § 1692k(a)(2);

      e)       Award the Class statutory damages in an amount not to exceed the

               lesser of five hundred thousand dollars ($500,000) or 1 percent of the

               net     worth     of   each   Defendant   pursuant    to   15    U.S.C.

               § 1692k(a)(2)(B)(ii);



                                             15
          Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 16 of 21




     f)       Award Plaintiff and the Class the costs of this action and reasonable

              attorney’s fees pursuant to 15 U.S.C. § 1692k(a)(3); and

     g)       Award Plaintiff and the Class such other and further relief deemed

              proper and just.

                                 JURY DEMAND
     Plaintiff hereby demands that this case be tried before a Jury.


Dated: 1/2/2020                        Respectfully Submitted,

                                       /s/ Rhett L. Hoestenbach
                                       Rhett L. Hoestenbach, Esq.
                                       Texas Bar No. 00789376
                                       RHETT HOESTENBACH, P.C.
                                       1011 Westlake Dr.
                                       Westlake Hills, TX 78746-4511
                                       Tel.: 512.472.8865
                                       E-mail: rhett@512lawfirm.com




                                         16
Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 17 of 21




          EXHIBIT 1
Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 18 of 21
Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 19 of 21




          EXHIBIT 2
Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 20 of 21
Case 1:19-cv-01257-RP Document 1 Filed 01/02/20 Page 21 of 21
